Citation Nr: 0307366	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Whether new and material evidence has been received to reopen 
the claim of entitlement for service connection for 
hypertension.  

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired back disability.  

(The issue of entitlement to service connection for 
psuedofolliculitis barbae will be the topic of a separate 
decision).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel
INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972 and from April 1973 to April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal originally from a December 1998 rating decision of 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This decision pertained 
to entitlement to service connection for pseudofolliculits 
barbae that will be discussed in another decision.  By a 
January 1999 letter, the veteran was advised that his that 
claims of entitlement to service connection for hypertension 
and a back disability had been denied previously and that he 
needed to submit new evidence to reopen those claims.  A 
statement of the case addressing these claims was issued in 
September 1999.  

Other claims that have been raised, that is entitlement to an 
increased rating for post-traumatic stress disorder and for 
service connection for diabetes mellitus were granted in 
rating decisions, dated in August 2000 and November 2001, 
respectively.  In addition, the RO denied entitlement to 
special monthly compensation in its August 2001 rating 
decision.  The veteran did not initiate an appeal with 
respect to that issue.  Consequently, the Board construes the 
issues on appeal to be limited to those set forth on the 
title page of this decision.  

In a July 1998 statement, the veteran claimed error in the 
September 1985 decision that denied entitlement to service 
connection for a back disability.  Likewise, in a statement 
received in October 1999, the veteran has raised the matter 
of error in the 1972 rating decision that denied service 
connection for his hypertension.  These matters are referred 
to the RO for all appropriate development and adjudication.  

The Board is undertaking additional development on service 
connection for pseudofolliculitis barbae pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was denied for hypertension in 
unappealed rating decisions dated in June 1972 and June 1976; 
timely appeals were not initiated after notifications 
provided in June 1972 and June 1976, respectively.  

3.  The evidence received into the record since the 1976 
denial of service connection consists of VA medical reports 
showing evaluation and treatment for hypertension; this 
evidence is not so significant that it must be viewed in the 
context of all the evidence in order to fairly decide the 
case.  

4.  Service connection was denied for a back disability in 
unappealed rating decisions dated in June 1972 and September 
1985; the veteran did not initiate timely appeals after he 
was notified in June 1972 and October 1990, respectively.  

5.  The evidence received into the record includes reports of 
VA evaluation and treatment showing a current diagnosis of 
degenerative disc disease of the lumbosacral spine; this 
evidence is so significant that it must be viewed in the 
context of all the evidence in order to fairly decide the 
case.  




CONCLUSIONS OF LAW

1. The June 1976 rating decision that denied entitlement to 
service connection for a hypertension is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002).

3.  New and material evidence has not been received to reopen 
the claim for service connection for hypertension.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2002).  

4.  The September 1985 rating decision that denied 
entitlement to service connection for a low back condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2002).

5.  New and material evidence has been received to reopen the 
claim for service connection for low back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim Filed Prior to August 29, 
2001

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claims to reopen were received prior to 
that date, those regulatory provisions do not apply.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a nervous condition.  
The RO has complied with the notice and duty to assist 
provisions of the VCAA.  Specifically, the veteran and his 
representative were advised by the RO of the information 
required to substantiate his claim, and thus, the Board may 
proceed with its appellate review.  

The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in a January 1999 
letter and a September 1999 statement of the case.  He was 
specifically told that no new and material evidence had been 
received to reopen the claim of entitlement to service 
connection for hypertension and a back condition.  The RO 
also notified him by letters dated April and August 2001, 
that he needed to submit new and material evidence in support 
of his claim, such as statements from doctors who treated him 
for the disabilities at issue.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in April and August 2001, the RO asked him to 
specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available medical records.  The RO also obtained the 
veteran's VA medical records from the Jackson, Mississippi VA 
Medical Center (VAMC).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the issues addressed in 
this decision.  Therefore, the Board may proceed with its 
appellate review without prejudice to the veteran.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

1.  Hypertension-Factual Background

Entitlement to service connection for hypertension was 
originally denied in a rating decision, dated in June 1972.  
The veteran was notified of that determination by an undated 
letter.  However, indications from the record point to a 
notification later in June 1972.  No timely appeal was 
initiated by the veteran.  

The evidence of record at that time, consisted of service 
medical records from the veteran's first period of active 
service.  These records showed no diagnosis hypertension in 
service.  In addition, the report of the initial VA 
examination, conducted in May 1972, shows that the veteran 
had a diagnosis of borderline hypertension.  The veteran's 
systolic blood pressure ranged from 130 to 142 and diastolic 
blood pressure 88 to 102.  Only five readings were recorded 
at that time.  

In a June 1976 rating decision, service connection was denied 
for hypertension based on the veteran's second period of 
active service.  Service medical records from that period of 
service did not show evidence of hypertension and that 
condition was not diagnosed during that period.  The veteran 
was notified of June 1976 denial by correspondence issued in 
later that month.  He did not initiate a timely appeal from 
this decision.  

The veteran attempted to reopen his claim for service 
connection for hypertension in a July 1998 statement.  

Evidence Received Since the 1976 Rating Decision.  

Reports of VA outpatient treatment show treatment for 
essential hypertension in July 2001.  Likewise, the August 
2001 VA examination report shows a diagnosis of hypertension.  
No association has been drawn between this condition and the 
veteran's military service.  This evidence is new inasmuch as 
it was not previously of record.  However, this evidence is 
not material as it is not relevant and probative to the issue 
at hand-that is whether existing hypertension was present in 
either period of service or to a degree of 10 percent within 
one year following the veteran's separation from either 
period of military service.  

2.  Back Disability-Factual Background 

Entitlement to service connection for a back disability was 
originally denied by rating decision of June 1972.  The 
veteran was notified of that determination by an undated 
letter.  However, indications from the record point to a 
notification later in June 1972.  The veteran did not 
initiate a timely appeal from that determination.  

The evidence of record at that time, consisted of service 
medical records showing complaints of low back pain in 
October 1970 and November 1971.  The report of the medical 
history completed by the veteran in March 1972 shows that the 
veteran reported having back pain associated with injury 
incurred in Vietnam.  At the initial VA examination, 
conducted in May 1972, the veteran reported that he injured 
his back in basic training and when he fell off a cliff in 
Vietnam in May 1971.  However, the VA examiner found no 
disability.  Thus, the basis of the previous denial was that 
no back disability had been found on the then recent 
examination.  

The September 1985 rating decision shows that service 
connection was denied for arthritis of multiple joints 
including the back.  At that time, the evidence of record 
included an x-ray report showing a slight narrowing of the 
interspace between L5-S1 that could represent some early 
degenerative change.  Otherwise, the back was normal.  
However, the veteran underwent VA examination again in 
October 1977.  The medical examination report showed no 
demonstrated pathology of the lumbosacral spine.  The veteran 
was notified of that determination by a letter dated in 
October 1990.  The veteran did not initiate an appeal from 
the 1985 decision.  

In addition, the Board notes that service connection was 
denied for low back disability due to Agent Orange exposure 
in an April 1994 rating decision.  The veteran was notified 
of that denial of benefits in a letter dated later that 
month.  He did not initiate a timely appeal from that 
decision.  

The veteran attempted to reopen his claim for service 
connection for a back disability in a July 1998 statement.  
He now contends that he is entitled to direct service 
connection as a result of injuries sustained in a jump from a 
helicopter when he was in Vietnam.  As reported, in his 
October 2001 statement, the veteran claims that he was 
airlifted by helicopter to a "hot" landing zone.  He was 
under enemy attack at that time and had to jump about 10 feet 
from the helicopter.  He states that as a consequence he 
injured his back when he fell down a hill.  He reports that 
he is in constant pain as a result and that he currently has 
arthritis.  

Evidence Received Since the 1985 Rating Decision

A report of VA outpatient treatment shows that the veteran 
had a diagnosis of lumbosacral spondylosis, recorded in June 
2000.  An April 2001 VA examination for fractures and bone 
disease shows that the veteran complained of low back pain 
for 30 years after falling from a cliff in Vietnam.  He was 
referred to physical therapy.  No diagnosis was recorded.  A 
VA neuropsychiatric examination report and a VA aid and 
attendance examination report, both dated in April 2001, 
reflect a diagnosis of lumbar degenerative disc disease with 
low back pain.  This evidence is new inasmuch as it was not 
previously of record.  In addition, it is material to the 
issue at hand.  Previous denials were based on the finding 
that no back disability was present.  However, the current 
record indicates that the veteran may have chronic disability 
associated with his military service.  As a consequence, the 
Board findings that this evidence is so significant that it 
must be reviewed in the context of all the evidence in order 
to fairly decide the claim.  

The veteran is advised that the Board will undertake 
additional development on the merits of the claim for service 
connection for a back disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issue.  


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for hypertension.  
The appeal is denied.  

New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  To 
this extent, the appeal is allowed.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

